DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 
“maximum current adjustment circuitry configured to adjust a maximum current of the AC rotating electric machine so as to prevent the temperature of the protection part detected by the temperature detection circuitry from exceeding a set temperature set in advance;
upper limit number-of-rotation calculation circuitry configured to calculate an upper-limit number of rotations of the AC rotating electric machine based on the maximum current adjusted by the maximum current adjustment circuitry; and number-of-rotation adjustment circuitry configured to adjust the number of rotations of the AC rotating electric machine based on the upper-limit number of rotations.” with respect to claim 1. 

Examiner believes that none of the prior art teaches the above limitations, which are neither inherent nor obvious. Therefore, the claims are in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. In particular, Son et al. (US 2009/0072770 A1) discloses setting a current command to the maximum value utilizing a limiting block 1040 by using a temperature error computed using a block 1010 as shown in Fig. 10. The maximum value of the current is used to generate the maximum allowable torque T*e(max). However, Son fails to teach adjusting the number of rotations based on based on the upper-limit number of rotations as indicated above. Please refer to PTO-892 for other pertinent prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846